Title: To Thomas Jefferson from William Barton, 26 May 1801
From: Barton, William
To: Jefferson, Thomas


               
                  Sir,
                  Lancaster (Pennsylva.) May 26th. 1801.—
               
               I can duly appreciate the great political events, which have recently taken place in this country; though little else falls to my part, than tranquilly to participate, with the mass of my countrymen, in the satisfaction resulting from those occurrences—They manifestly tend to the advancement of the public weal; and, hence, they promote confidence in the breast of every sincere American. Yet, notwithstanding my station as an individual—unknown on the great theatre of our National Affairs,—I pray that I may be permitted to offer to You, Sir, my Congratulations on the auspicious occasion.—
               Knowing, as I do, my feelings to be in this respect perfectly disinterested, I still find some reluctance in my mind to combine, with even a faint expression of them, any thing of a personal nature, as it regards myself. Relying, however, on Your goodness—and (as I flatter myself) Your knowledge of my character, I will not suffer myself to be discouraged from addressing You, on a subject of my own concern—connected, indeed, with considerations of a political nature.—I do this, Sir, with the greater confidence, as I have understood from Mr. Beckley—with whom I have long been acquainted—that he has already addressed a letter to You, in which he has taken the liberty of going into some details, respecting me, which preclude the necessity of any from myself.—
               The design, therefore, of the present letter, is to request Your acceptance of the enclosed papers, which I beg leave to submit to Your inspection. Suffer me, Sir, at the same time barely to observe, that although two of these papers had a reference to an official station in the Judiciary department of this State, (an appointment similar to which, I was honoured with by the government of the United States, in August 1789, without my previous knowledge of such an intention,)—I do not now contemplate any appointment of that nature. I mean not, Sir, to solicit any immediate appointment, whatever,—My object, in presuming to address You at this time, is merely to present myself to the notice of the Executive, in order that, at a future day, I may be considered as a candidate for some such suitable Office, as I may be deemed worthy to fill.—
               Should I be so fortunate as to obtain the honourable sanction of Your approbation of my views,—it will be my pride to merit Your confidence, by the most zealous exertions to render myself as useful to my Country, as my share of talents will permit.—
               
               With sentiments of the most perfect Respect And sincere Attachment, I have the Honor to be, Sir, Your most obedient servant
               
                  
                     W. Barton
                  
               
            